COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Rainbow Cannell a.k.a. Rainbow Conti v. The State of Texas

Appellate case number:    01-12-00334-CR

Trial court case number: 287854

Trial court:              County Court at Law No. 1 of Galveston County

Date motion filed:        January 22, 2014

Party filing motion:      Appellant, Rainbow Cannell a.k.a. Rainbow Conti

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of: Justices Jennings, Sharp, Brown


Date: March 10, 2014